Citation Nr: 0433195	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine, from 
November 1, 2000 to October 2, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


REMAND

The veteran served on active duty from June 1984 to December 
1984 and from September 1985 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for the veteran's low back strain and a assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001), effective from November 1, 2000 (day after the 
veteran's separation from service).  After receipt of the 
veteran's Notice of Disagreement (NOD), the RO issued a 
rating decision increasing the evaluation for the veteran's 
low back disability to 40 percent, effective from October 2, 
2001 or the date of an MRI of his lumbar spine, which showed 
significant degenerative disc disease.  The veteran's low 
back disability was rated as degenerative disc disease of the 
lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

In a statement received by the RO in September 2002, the 
veteran requested an earlier effective date for "my Disabled 
Veteran Status of 50% disabled."  He specified his 
degenerative disc disease and an effective date of "October 
2, 2002".  The veteran added that he was satisfied with his 
current combined service-connected rating of 50 percent.  (In 
addition to the 40 percent rating for his low back 
disability, service connection is in effect for an anxiety 
disorder, which was rated zero percent until the May 2002 RO 
decision noted above, which increased that rating to 10 
percent, effective January 22, 2002; thus, the combined 50 
percent rating under 38 C.F.R. § 4.25 has been in effect 
since that latter date.)  The RO issued a Statement of the 
Case in February 2003.  In reviewing that document, it is 
apparent that the RO construed the veteran's September 2002 
statement as a claim for an effective date for a 40 percent 
rating for degenerative disc disease, prior to October 2, 
2001.  The RO accepted the veteran's VA Form 9, received in 
April 2003, as a timely Substantive Appeal of the earlier 
effective date issue and the case was forwarded to the Board 
for its appellate review.

The Board finds at the outset that, since the veteran 
appealed the initial 10 percent rating assigned for his 
degenerative disc disease of the lumbosacral spine, the issue 
in appellate status is entitlement to the assignment of an 
initial rating in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine, from  November 1, 2000 to 
October 2, 2001.  Notwithstanding his expressed satisfaction 
with the current 40 percent rating for his low back 
disability, and his indicating that he wanted an "earlier 
effective date" for the 40 percent rating, the distinction 
is important because, once he filed the timely NOD to the 
original rating decision, he was entitled to an appropriate 
Statement of the Case (see Manlincon v. West, 12 Vet. App. 
238 (1999)), which included the applicable rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45,  4.71a, Diagnostic Codes 5292, 
5293, 5295.  It is pertinent to note that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

The veteran's September 2002 statement did not, in the 
Board's judgment, represent an expressed withdrawal of the 
appeal for an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine, from  
November 1, 2000 to October 2, 2001.  Manlincon, supra.  The 
February 2003 Statement of the Case included the law and 
regulations pertaining to claims for earlier effective dates 
(see 38 C.F.R. § 3.400); it did not include the criteria for 
rating degenerative disc disease.  

The Board parenthetically notes that, while during the course 
of this appeal the regulations for rating disabilities of the 
spine were twice revised, effective September 23, 2002, and 
September 26, 2003 (see 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003)), since the veteran 
has indicated his satisfaction with the 40 percent rating for 
his degenerative disc disease of the lumbosacral spine and 
the effective date of the staged rating of 40 percent is 
earlier than the effective dates for the amended rating 
criteria, the latter are not applicable to this appeal.  See 
VAOPGCPREC 3-2000; Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Accordingly, this appeal is REMANED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to the assignment of an 
initial rating in excess of 10 percent 
for degenerative disc disease of the 
lumbosacral spine, from  November 1, 2000 
to October 2, 2001, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to the assignment of an 
initial rating in excess of 10 percent 
for degenerative disc disease of the 
lumbosacral spine, from  November 1, 2000 
to October 2, 2001.  See 38 C.F.R. 
§§ 4.40, 4.45,  4.71a, Diagnostic Codes 
5292, 5293, 5295.  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
statement of the case, see 38 C.F.R. § 
20.302(b) (2003), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

3.  If an appeal is perfected with regard 
to the aforementioned issue, it should 
then be certified for the Board's 
appellate review, if otherwise in order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


